Citation Nr: 0414732	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Regional Office (RO) in Manila, Republic of the Philippines.  
The RO determined, in essence, that new and material evidence 
had not been submitted to reopen a previously denied claim of 
basic eligibility for VA benefits.  A notice of disagreement 
(NOD) was received in January 2003, a statement of the case 
was issued in June 2003, and a substantive appeal was 
received in July 2003.

In the July 2003 substantive appeal, the appellant requested 
a hearing at the RO, which was scheduled for August 18, 2003.  
An informal conference report dated August 18, 2003, reflects 
that the effect of the Veterans Claims Assistance Act of 2000 
(VCAA) was explained, and the appeals process was discussed 
with the appellant.  It was agreed that he would pursue his 
appeal to the Board.  

The Board notes that the appellant has filed numerous claims 
for VA benefits over many years, including a claim filed in 
May 2002 which was denied by the RO in June 2002.  The 
appellant did not appeal that determination, and it therefore 
became final in June 2003.  In August 2002, the appellant 
requested that his claim be reopened.  The United States 
Court of Appeals for the Federal Circuit (CAFC) has held that 
the new-and-material-evidence requirement set forth in 38 
U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  In light of this holding, it appears that even a 
claim for basic eligibility that have previously been finally 
denied must first meet the new-and-material-evidence standard 
before such claim can be reopened.

In this regard the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (CAVC) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), we are obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination upon that issue.


FINDINGS OF FACT

1.  In June 2002, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits. 

2.  Additional evidence submitted since the June 2002 is 
either cumulative or redundant and/or it does raise a 
reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since the final June 2002 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
see also 38 C.F.R. § 3.159 (2002).  

The VCAA became law in November 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  This legislation applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been issued.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The issues presently before the Board arose from a 
claim filed in September 2000, before the VCAA.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The CAVC has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002),

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA benefits and the 
reasons that his claim had been denied by means of the 
discussions in the October 2002 decision and the June 2003 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Moreover, in this 
particular case, the RO explained the applicability of the 
VCAA during an informal conference held in August 2003 and 
has repeatedly undertaken to assist him as required by the 
VCAA.  

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the most recent service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1) (2003).  This case 
hinges upon the threshold determination as to whether the 
appellant has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice can change the appellant's legal status.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

The evidence which was of record at the time of the June 2002 
determination, wherein the RO found that the appellant had no 
valid service in the Armed Forces of the United States, is 
reported in pertinent part below.

The appellant filed his original compensation claim in 
February 1973, reporting that he had service with the United 
States Armed Forces, Far East (USAFFE) from December 1941 to 
April 1942, and guerrilla service from October 1942 to 
January 1946.  Philippine Army documents and lay statements 
were submitted in support of he claim.  

In April 1973, the service department determined that the 
appellant had no recognized guerrilla service, nor was he a 
member of the Philippine Commonwealth Army, including in the 
service of the United States Armed Forces.  Following 
consideration of evidence submitted by the appellant 
including lay statements and Philippine Army documents, the 
service department determined the evidence was insufficient 
to warrant any change in the prior negative certification of 
April 1973.

From 1973 to 1993 the appellant submitted numerous lay 
statements, forms, records, Philippine Army documents, and 
medical documents in support of his claim.  In March 1993, 
the service department determined that the evidence submitted 
was insufficient to warrant any change in the prior negative 
certification of April 1973.  

From 1993 to 1995 the appellant continued to submit 
additional evidence consisting of lay statements, forms, 
records, Philippine Army documents, and medical documents.  
In August 1995, service verification was again requested 
based upon the submitted evidence and using an alternate 
spelling of the appellant's last name.  In August 1995, the 
service department determined that the evidence submitted was 
insufficient to warrant any change in the prior negative 
certification of March 1993.  

From 1995 forward the appellant continued to send additional 
evidence, largely duplicative, in the form of lay statements 
from him and military comrades, Philippine Army documents, 
and medical documents in support of establishing eligibility 
for VA benefits.  In an August 1998 decision issued to the 
appellant, the RO explained that records of individuals who 
claim to have served in the Commonwealth Army of the 
Philippines, inducted into the USAFFE and/or organized 
guerrilla forces are maintained by the U. S. Army Personnel 
Center (ARPERCEN).  The RO explained that the Philippine 
government had its own regulations and laws which permitted 
recognition of military service, not recognized by the U. S. 
Army, and that such findings are not binding on ARPERCEN.  
The RO explained that, after careful view of the evidence 
submitted, eligibility for VA benefits was not established.  
He was advised that if he wished to pursue his claim he would 
have to submit new and material evidence.

Thereafter, the appellant continued submitting statements, 
evidence, and documents (largely duplicative) in support of 
reopening his claim and establishing eligibility for VA 
benefits.  In May 2002, he filed to reopen his claim, 
submitting a service data form dated in January 2001 and a 
Certification from the Armed Forces of the Philippines, dated 
in February 2001.  

In a June 2002 decision, the RO acknowledged receiving the 
appellant's reopened claim and evidence.  The RO explained to 
the appellant that the Department of the Army had already 
certified that he had no valid military service in the U. S. 
Armed Forces, a determination which is binding on VA.  He was 
informed that reverification of service would be warranted 
only if new identifying information pertaining to military 
service was provided.  The RO noted that the evidence 
submitted was duplicative of that already on file, and 
considered and concluded that the claim remained denied.  
That determination was not appealed, and represents the most 
recent final denial of the claim.  

In August 2002, the appellant filed to reopen his claim.  He 
submitted additional evidence (consisting largely of 
documents previously submitted) including: Certification of 
Service from the Armed Forces of the Philippines (showing 
USAFFE service from December 1941 until January 1946); a 
statement of personal history; a duplicate Affidavit for 
Philippine Army Personnel; and a Philippine Army discharge 
document.

In September 2002, the appellant submitted additional 
evidence including: a statement from him regarding his in-
service and post-service history; a registration card from 
the Philippines; discharge certification from the Philippine 
Army; discharge examination report; an affidavit from a 
military comrade; an extract from military service records; 
Certification from the Armed Forces of the Philippines dated 
in August 2002; an Affidavit from Army Personnel; a statement 
of personal history; a medical certificate dated in May 2000; 
and an article pertaining to back pay dated in December 1968, 
mentioning the appellant.  

In November 2002, the appellant submitted more evidence 
including: a historical chronology; Affidavit for Philippine 
Army Personnel; Certification from the Armed Forces of the 
Philippines dated in August 2002; a service data form; and a 
November 1995 medical certificate.

In January 2004, the appellant submitted additional evidence 
consisting of his birth certificate and a registration card 
issued by the Army of the Philippines.  In February 2004, he 
submitted duplicate statements, certifications and documents.  

III.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2003).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b) (2003).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2003).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army. This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2003).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The CAVC has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

IV.  New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, at 1363.

The Board notes that effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed in August 2002, the new language of 38 C.F.R. 
§ 3.156(a) should have been applied to his case by the RO.  
Under the amended provisions of 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran has on numerous occasions been advised by the RO 
of the necessity and requirement of submitting new and 
material evidence to reopen the claim and informed of the 
definition of new and material as was in effect for claims 
filed before August 29, 2001.  (See for example, the RO 
letter to the veteran dated in October 2002).  Nevertheless, 
to whatever extent the new provisions of 38 C.F.R. § 3.156 
have changed the approach to developing evidence in claims, 
it has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  In addition, the 
appellant's case turns upon a legal issue as to whether he 
had qualifying service for VA benefits purposes.  Therefore, 
any new evidence he submitted must be material as to that 
issue.  This is not the case here.  The Board concludes that 
any error occurring as a result of the RO applying the 
outdated language of 38 C.F.R. § 3.156 is non-prejudicial 
error and would have no bearing on the outcome of the 
appellant's case.

V.  Analysis

In this case, additional evidence has been submitted since 
the June 2002 rating decision.  The evidence presented since 
the June 2002 determination includes: Certification of 
Service from the Armed Forces of the Philippines (showing 
USAFFE service from December 1941 until January 1946); a 
statement of personal history; a duplicate Affidavit for 
Philippine Army Personnel; a Philippine Army discharge 
document, additional Philippine Army records, lay statements, 
and medical evidence.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).  Essentially, the Board observes that nearly all 
of the evidence submitted since June 2002 was already offered 
previously for the record.  Duplicate statements or 
documents, by their very nature, may not be new and material.  
38 C.F.R. § 3.156.  Specifically, documents from the 
Philippine Army, including affidavits, separation documents, 
and certifications are not new, they have been provided 
previously for the record on several occasions, and therefore 
they are cumulative of evidence already on file.  

To the extent that any of the evidence submitted since June 
2002 is "new" evidence, (to include any unofficial 
administrative records, statements from the appellant, lay 
statements, or medical evidence which are not duplicative), 
this evidence is not material because it bears no relevance 
to the issue in this case.  Such evidence does not bear 
directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits, as 
established by military service verified by official 
documents and an official source (in this case ARPERCEN).  
Such an issue turns upon the nature of the military service 
as recognized by law.  To this point, on four occasions 
(April 1973, May 1973, March 1993, and August 1995), the 
service department has concluded that the appellant had no 
recognized guerrilla service, nor was he a member of the 
Philippine Commonwealth Army, including in the service of the 
United States Armed Forces.  

None of the documents or evidence submitted by the appellant 
since June 2002 (or previously) in support of the claim 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
service for the purpose of receiving VA benefits.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, they 
are not new and material evidence.  The appellant does not 
contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant has not submitted new and material evidence to 
reopen the previous finally denied claim of basic eligibility 
for VA benefits, and the appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



